Fourth Court of Appeals
                                        San Antonio, Texas
                                              November 6, 2019

                                            No. 04-19-00746-CV

                                        IN RE John (Jack) PALAU

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On October 23, 2019, relator filed a petition for writ of prohibition. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of prohibition is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 6, 2019.



                                                                      _____________________________
                                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.

                                                                      _____________________________
                                                                      Luz Estrada, Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 19-144, styled Act Investments, Inc.; et al v. John (Jack) Palau; et al.,
pending in the 451st Judicial District Court, Kendall County, Texas, the Honorable Kirsten Cohoon presiding.